Dear Senator Hainkel:
Reference is made to your request for an opinion of this office regarding the arbitrage refund (the "Refund") received by the Louisiana Public Facilities Authority (the "Authority") in connection with the Authority's $1,315,210,000 Special Assessment Revenue Bonds (Unemployment Compensation Program) Series 1987. Specifically, you have requested our opinion regarding the legal status of the Refund as well as the Legislature's authority to appropriate those funds. You have also requested that the Attorney General initiate proceedings for the recovery of the Refund from the Authority, on behalf of the state.
Please be advised that on September 10, 1999 this office issued Attorney General's Opinion No. 98-453 (copy enclosed), wherein we opined that the Refund is "state funds, and, as such, can only be expended pursuant to an appropriation by the Legislature." Opinion No. 98-453 also pertinently provides:
      "The funds in question are state funds subject to appropriation. In our opinion, the funds in question should be paid over to the state and immediately deposited in the general fund in accordance with La. Const. Art. VII, Sec. 9."
By copy hereof to the Louisiana Public Facilities Authority, we are requesting, that the Authority immediately forward the Refund and all interest accrued thereon to the state, if it has not already done so.
We trust the foregoing to be helpful. Please do not hesitate to contact this office us if we can be of further assistance.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: JEANNE-MARIE ZERINGUE  BARHAM               
Assistant Attorney General
JMZB/sam
cc: Louisiana Public Facilities Authority